'~ TDCJ Offender Details                                                                            Page 1 of2


                                                                                          New Offender Search




   Offender Information Details
     Return to Search list



   SID Number:                                  01820001

   TDCJ Number:                                 00563183

   Name:                                        SILVA,DANIEL LOPEZ

   Race:                                        H

   Gender:                                      M

   DOS:                                         1950-07-12

   Maximum Sentence Date:                       2019-03-31

   Current Facility:                            ESTELLE

    Project~d     Release Date:                 2019-03-31

   Parole Eligibility Date:                     2011-11-14

    Offender Visitation Eligible:               YES

    Information provided is updated once daily during weekdays and multiple times per day
    on visitation days. Because this information is subject to change, family members and
    friends are encouraged to call the unit prior to traveling for a visit.



    SPECIAL INFORMATION FOR SCHEDULED RELEASE:

    Scheduled Release Date:                   Offender is not scheduled for release at this time.

    Scheduled Release Type:                  Will be determined when release date is scheduled.

    Scheduled Release Location:              Will be determined when release date is scheduled.



    '" 'Parole Review Information · ·
           ·:',




    Offense History:
      Offense                           Sentence    C      t C   N   Sentence (YY -MM-
                         Offense          Date          oun y ase o. .     DD)
       Date
                    I               I               I        I         I

  http://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?sid=O 1820001                  9/1/2015